Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 07/16/2020.
	Currently, claims 1-12 are pending with claims 13-15 being withdrawn as being drawn to a non-elected group.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to semiconductor devices.  
Group II, claim(s) 13-15, drawn to semiconductor devices.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “the semiconductor device comprising: a conductive film disposed , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tomomatsu et al. (“Tomomatsu” US 2018/0190777 dated 01/26/2017).  As to these limitations see the anticipation rejection below.   

During a telephone conversation with Douglas Mueller on 02/24/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Construction
The office notes at the outset that there are several claims and clauses of claims that are drafted in somewhat non-standard drafting manners which may lead to claim interpretations that are not strictly intended by the applicant in American practice/prosecution/drafting.  Specifically the most noteworthy of these clauses is in claim 1, on line 4 (or possibly starting on line 3 depending on what is actually intended to be claimed, but for now the issue appears to likely begin on line 4) where the claim discusses a wiring structure that includes source, drain and gate wirings all on a specific electrode structure (which itself has source, gate and drain electrodes) and immediately jumps into noting that apparently all of these wirings extend in parallel to each other and also in a second direction orthogonal to a specific first direction, and which wiring structure is apparently itself a part with which the source, drain and gate wirings are themselves electrically connected to the source, drain and gate electrodes.  This seems likely to be a misdrafting or typographical error in the drafting, and it appears to likely be the 

Claim Objections
Claim 8 (as well as claims 9-12 by dependence thereon) is objected to because of the following informalities:  the claim 8 uses “wherein” as the transition phrase at the beginning but then later for the last three clauses is specifying things which are not “in which” but are rather parts that the device “further comprises”, thus the transitionary phrase needs to be put in somewhere as appropriate to change from “wherein” to “further comprises” for clauses that further specify things the device includes.  

Claim 8 (as well as claims 9-12 by dependence thereon) is objected to because of the following informalities:  on line 5-6 it appears to require commas as in “an insulating layer, having an upper opening portion in communication with the lower opening portion, is…” for proper parenthetical commas.  The office notes that there are many other places in the claims that could likely use some parenthetical commas but in this instance the office must object to this particular place as otherwise the clause appears informal.  
8 is objected to because of the following informalities:  on the third to last line it appears something along the lines of “which is” needs to be inserted before “constituted of” for the line to fully flow so that it is clear what is constituted of the things which follow.  

Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 (and claim 5 by dependence thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 (and claim 5 by dependence thereon) recites the limitation "the corresponding side edge" in line 2.  There is insufficient antecedent basis for this limitation(s) in the claim and for now the claim will be held indefinite pending review.  It is suggested to introduce corresponding side edges for preferably all properly introduced all/each side edge of the conductive film (in other words introduce side edges of the upper surface of the gate electrode which correspond to as many of side edges the second source field plate as are desired while fixing up the formal antecedent basis issue).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomomatsu et al. (“Tomomatsu” US 2018/0190777 dated 01/26/2017).  
As to claim 1, Tomomatsu shows a semiconductor device including having an electrode structure that includes a source electrode, a gate electrode, and a drain electrode (see the source electrode 132, gate electrode 134 and drain electrode 136; Figs 1 and 2, as well as noting Fig. 3 and 4 give alternate views of this embodiment; [0013]) disposed on a semiconductor laminated structure (note the underlying semiconductor structure 110/111/112; [0017]) and extending in parallel to each other (see the parallel orientation of the parts 132/134/136 in Fig. 1) and in a predetermined first direction (note these all extend into the page in Fig. 2’s view, which is up/down in Fig. 1’s top down view) and a wiring structure that includes a source wiring, a drain wiring, and a gate wiring (see source wiring 102, drain wiring 106, and gate wiring 104; [0022]) disposed on the electrode structure (note these are on the overall electrode structure of 132/134/136) and extending in parallel to each other (note these are in parallel with each other in their extensions) and in a second direction orthogonal to the first direction (note that these parts extend in the left/right orientation in the Fig. 1 top down view, which is orthogonal to the 
the semiconductor device comprising: a conductive film disposed between the gate electrode and the drain wiring and being electrically connected to the source electrode (note there is a conductive film that is the source field plate SFP/108 which runs between gate electrode 134 and the drain part 106 in the top down view and which is electrically connected to the source electrode 132 as it is a source field plate; [0023]).

As to claim 2, Tomomatsu shows a device wherein the conductive film extends in the first direction along an upper surface of the gate electrode (note that this part SFP/108 extends in the up/down direction along the upper surface of the gate electrode 134 although not touching it, as it appears the applicant intends to mean here).

As to claim 3, Tomomatsu shows a device wherein a width of the conductive film is greater than a width of the upper surface of the gate electrode (note width of SFP being wider than upper surface width of 134) and in plan view, each side edge of the conductive film projects further outward than a corresponding side edge of the upper surface of the gate electrode (note each and all of the side edges of SFP projects further outwards than at least one corresponding side edge of the gate electrode, see for instance right/left sides of SFP extending further out than the normal right/left sidewalls of 134 and then for the up/down sidewalls note 

As to claim 6, Tomomatsu shows a device wherein the source electrode and the drain electrode are disposed apart from the gate electrode such as to sandwich the gate electrode (note the source and drain electrodes are apart from the gate electrode such that they sandwich it in the top view).

As to claim 7, Tomomatsu shows a device wherein the semiconductor laminated structure includes an active area (see the active area around the gate where the gate does its functioning to make the device turn on and off) including an element structure arranged by sandwiching the gate electrode with the source electrode and the drain electrode (note this active area is formed by having made the structure in Fig. 2 that is arranged by sandwiching the gate electrode with source electrode and drain electrode) and a nonactive area outside the active area (note the non-active area is the areas on the right and left of Fig. 2 where there is no active transistor/switch activity occurring during operation) and in the nonactive area, the source wiring and the conductive film are electrically connected (note that the source wiring and the 102 and the source field plate 108 are connected in the non-active area noted above, specifically in the left hand side part of Fig. 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomomatsu et al. (“Tomomatsu” US 2018/0190777 dated 01/26/2017) in view of Tanaka et al. (“Tanaka” US 2017/0104092 published 04/13/2017).
As to claim 8, Tomomatsu, as related above for claim 1, shows a device wherein the semiconductor laminated structure includes an electron transit layer and an electron supply layer formed on the electron transit layer and a gate insulating film is formed such as to cover a front surface of layers therebelow, and the gate electrode is formed on the gate insulating film inside a gate opening portion (see generally the structures 111/112 being GaN/AlGaN channel/barrier combination and then gate insulator 125 formed thereon to cover the layers 

However, Tomomatsu fails to show the device wherein the electron supply layer is formed such that it has formed therein a lower opening portion reaching the electron transit layer, and with the device further comprising:  an insulating layer,  having an upper opening portion in communication with the lower opening portion, is formed on the semiconductor laminated structure, a gate insulating film is formed such as to cover a front surface of the insulating layer and a bottom portion and a side portion of a gate opening portion constituted of the lower opening portion and the upper opening portion, and the gate electrode is formed on the gate insulating film inside the gate opening portion just specified (in other words the device lacks an additional insulator layer positioned correctly to have an insulated deep recessed gate formed with a gate recess that goes down through the electron supply layer and the insulating layer down to the electron transit layer with the gate insulator layer specific covering the upper surface of the insulating layer and a side portion of a specific gate opening portion designated as specific parts of that setup, where the gate electrode is then formed in that specific gate opening portion).  

Tanaka shows a device wherein an electron supply layer (see barrier layer 5; see Fig. 1 for all designations; [0053]) is formed such that it has formed therein a lower opening portion reaching an electron transit layer (see channel layer 4; [0053]), and with the device further comprising:  an insulating layer (13+15; [0056]),  having an upper opening portion in communication with the lower opening portion (note the hole in 13 is in communication with the hole in 5 that goes down to 4; [0056]), is formed on the semiconductor laminated structure 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the dielectric and gate structuring setup as taught by Tanaka to have made the dielectric and gate structuring in the Tomomatsu device with the motivation of both providing an enabling scaffolding for other useful parts to be made upon while maintaining good passivation and providing for an e-mode device (see the overall dielectric scheme and gate structuring providing a broken 2-DEG so that the device is normally off in enhancement mode and note that the passivation is maintained while providing scaffolding for making more field plates like 9 and 10; [0051] and [0054] and [0056] as well as [0060] and [0066] and Fig. 1).  

Note that with the extra insulating layer 13 brought in, a hole made in the extra insulator and in communication with a hole in the electron supply layer to make an overall gate recess hole, and the gate dielectric made to line the underpart of the gate ,which is shaped as recessed, down into that overall gate recess hole and covering bottom and side surfaces of the 

As to claim 12, Tomomatsu, as modified by Tanaka as noted above, already shows the device noted above, wherein the gate electrode includes an overlap portion formed on the gate insulating film at a peripheral edge of the gate opening portion (note that the gate electrode has already been shaped slightly T-shaped in the combination above and will thus have a tiny overlap portion on the edges of the T which will be on the gate insulating film at a peripheral edge of the opening of the overall gate opening portion discussed above).  

Below will be addressed the claims requiring further modification of this overall combination.  


As to claim 9, Tomomatsu as modified by Tanaka as noted above, show the device as related above for claim 8, but fail to show it further comprising: a second conductive film embedded in the insulating layer and between the gate electrode and the drain electrode, insulated from the gate electrode, and electrically connected to the source electrode (in other words there is no extra drain side source field plate insulated from the gate electrode in the combination as yet).  

However, even in the same Fig. 1 embodiment of Tanaka he shows a second conductive film embedded in an insulating layer and between the gate electrode and the drain electrode, insulated from the gate electrode, and electrically connected to the source electrode (see the 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the side source field plate on the drain side as taught by Tanaka to have made an extra source field plate for the Tomomatsu devices as previously modified by Tanaka above, with the motivation of including a source field plate functionality (see alleviation of a concentration of an electric field on an end portion of the gate electrode; [0060]).  

As to claim 11, Tomomatsu as modified by Tanaka as noted above, shows the device above for claim 9, further comprising: a side wall of an insulating property disposed between the gate insulating film and the side portion of the gate opening portion (here the applicant appears to be talking about an actual sidewall having an insulating property and which is disposed between the gate insulator and the side portion of the overall gate opening portion described above, and the office here designates the outer sidewall of the gate insulator that is facing the side portion of the gate opening portion designated above).  


Below will be addressed the claims that require still further modification.  


As to claim 10, Tomomatsu as modified by Tanaka as noted above, shows the device above for claim 9, but fails to show it further comprising: a third conductive film embedded in 

However, even in the same Fig. 1 embodiment of Tanaka he shows a third conductive film embedded in the insulating layer and between the gate electrode and the source electrode and insulated from the gate electrode and the source electrode (see floating plate 9 on the source side of the gate an embedded in 13/15 between a gate electrode and source electrode and insulated from the gate electrode and the source electrode; [0060]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the floating plate as taught by Tanaka to have made a further modification to the Tomomatsu device, as previously modified by Tanaka above, with the motivation of lessening the 2DEG below the field plate so as to ultimately allow for possibly preventing adverse increases in capacity (see [0008] describing adverse effects they would like to try to stop by adjusting the output capacity which can in turn be affected by the field plate being added; [0014]).   


Allowable Subject Matter
Claim 4 (as well as claim 5 dependent thereon) is rejected under 35 U.S.C 112 as noted above and is here objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once all issues noted above are taken care of.  

As to claim 4, the office notes that the prior art of record fails to show the limitation “an amount of projection of each side edge of the conductive film from [corresponding side edges etc.] of the upper surface of the gate electrode is not less than 0.3 um and not more than 0.9 um” in the context of the parent claims where the parent claim makes each side edge, meaning in the top view all of the side edge, project further outward than a corresponding side edge of the upper surface of the gate electrode.  The office notes that due to the claim apparently requiring all of the side edges in the top view to have these specific relationship(s) with corresponding side edges of the gate electrode’s upper surface then all limitations cannot be found, and further none of the teachings in the art would be sufficient to make a combination to address all of the dimensions.  Here the office notes that the art of record, and art available to the office, could find reasonable dimensions for these overhangs to be brought in from dimensions in secondary references but having them all not exceed the .9 um and all of them not be lower than .3 um all at the same time cannot reasonably be found to be obvious from the available evidence.  Thus the office finds the claim(s) to not be anticipated and also finds the claims to not be obvious to one of ordinary skill in the art.  

Conclusion
The office notes for the applicant that it is suggested to check the first claim for proper drafting for what the applicant intends to claim, as discussed above.  Further the office notes that overall no exact match for the application’s disclosure has been found and it appears very likely that a patent can eventually issue.  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRANT S WITHERS/Primary Examiner, Art Unit 2891